DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2021 was filed after the mailing date of 8/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US20170351935).
Regarding claim 1, Liu discloses a method of expanding a visual learning database in a computer by teaching the computer (para. [0078], Notably, the CoGAN generated pairs of corresponding faces, resembling those from the same person with different attributes), the method comprising:
providing a series of training images to the computer wherein the series includes sets of three images with each image falling within a unique image domain and each image domain representing a possible combination of a first attribute and a second attribute with a first image domain including the first attribute and the second attribute in a first state (A=0, Y=0), a second image domain including the first attribute in a second state and the second attribute in the first state (X=1, Y=0), and a third image domain including the first attribute in the first state and the second attribute in the second state (X=0, Y=1) (figs. 7B-7D, para. [0076]-[0077], The embodiment trained the several CoGANs, each for generating a face image with an attribute and the corresponding face image without the attribute. The training dataset included 10177 people with 202599 face images. The training dataset covered large pose variations and background clutters. Each face image had 40 attributes, including eyeglass, smiling, and blond hair. The face images with an attribute formed the first modality of the digital image; and those without the attribute formed the second modality. There were no overlapping faces in the two modalities);
developing within the computer forward generators and reverse generators between the first image domain, the second image domain, the third image domain, and 1 and g2, the transformation can be achieved. One of ordinary skill in the art would realize that any desired transformation would be achieved by adjusting the variables); and
applying with the computer the forward generators and reverse generators to single images that fall within one of the first image domain, the second image domain, the third image domain, and a fourth image domain to generate images for the remaining domains to populate a database (fig. 9, para. [0084], For example, the image 910 is transformed into the image 920, and the image 930 is transformed into the image 940).


	Regarding claim 6, Liu discloses a method wherein the images include faces and wherein the first attribute has a first state of no smile and a second state including a smile (para. [0076], The training dataset covered large pose variations and background clutters. Each face image had 40 attributes, including eyeglass, smiling, and blond hair. The face images with an attribute formed the first modality of the digital image; and those without the attribute formed the second modality. There were no overlapping faces in the two modalities).


	Regarding claim 7, Liu discloses a method wherein the second attribute has a first state of no glasses and a second state including glasses (para. [0076], The training .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US20170351935) in view of Kaneko et al (US20200151561).
Regarding claim 2, Liu teaches a method wherein the developing step includes using a first forward generator to generate images from the first image domain that fall within the second image domain (fig. 9, para. [0084]).

Therefore taking the combined teachings of Liu and Kaneko as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kaneko into the method of Liu. The motivation to combine Kaneko and Liu would be to generate various signals while controlling an attribute (para. [0017] of Kaneko).


Regarding claim 5, Liu fails to teach a method further comprising providing a plurality of series of images for training, wherein each series is used to farther optimize the forward generators and reverse generators.
However Kaneko teaches providing a plurality of series of images for training (para. [0138, When the input signal is video data, the signal generation device may generate a latent variable representing the identity and a latent variable representing attributes), wherein each series is used to optimize forward generators and reverse generators (para. [0122], The signal generation device converts the latent variable 
Therefore taking the combined teachings of Liu and Kaneko as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kaneko into the method of Liu. The motivation to combine Kaneko and Liu would be to generate various signals while controlling an attribute (para. [0017] of Kaneko).

Claims 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US20170351935) in view of Chen et al ("InfoGAN: Interpretable Representation Learning by Information Maximizing Generative Adversarial Nets", Proceedings of the 30th International Conference on Neural Information Processing Systems (NIPS 2016), 5 December 2016 (2016-12-05), pages 2180-2188, XP055542337).
	Regarding claim 8, Liu teaches a method of expanding an image database in a computer by teaching the computer (para. [0078], Notably, the CoGAN generated pairs of corresponding faces, resembling those from the same person with different attributes), the method comprising:
providing a series of training images to the computer wherein the series includes sets of three images with each image falling within a unique image domain and each 
generating a fourth image domain including the first attribute in the second state and the second attribute in the second state (940 in fig. 9 includes the glasses and dark hair attribute).

Liu fails to explicitly teach developing a first forward generator that transitions the first attribute from the first state to the second state;
developing a second forward generator that transitions the second attribute from the first state to the second state;
developing a first reverse generator that transitions the first attribute from the second state to the first state;

optimizing the first forward generator, the second forward generator, the first reverse generator, and the second reverse generator using a plurality of series of training images; and
applying with the computer the first forward generator, the second forward generator, the first reverse generator, and the second reverse generator to single images that fall within one of the first image domain, the second image domain, the third image domain, and a fourth image domain to generate images for the remaining domains to populate a database.

However Chen teaches developing a first forward generator that transitions the first attribute from the first state to the second state (figs. 2 and 6, section 7.2, increasing a value of c1);
developing a second forward generator that transitions the second attribute from the first state to the second state (figs. 2 and 6, section 7.2, increasing a value of c2);
developing a first reverse generator that transitions the first attribute from the second state to the first state (figs. 2 and 6, section 7.2, decreasing a value of c1);
developing a second reverse generator that transitions the second attribute from the second state to the first state (figs. 2 and 6, section 7.2, decreasing a value of c2);
optimizing the first forward generator, the second forward generator, the first reverse generator, and the second reverse generator using a plurality of series of training images (section 3, This generator is trained by playing against an adversarial 
applying with the computer the first forward generator, the second forward generator, the first reverse generator, and the second reverse generator to single images that fall within one of the first image domain, the second image domain, the third image domain, and a fourth image domain to generate images for the remaining domains to populate a database (figs. 2 and 6, section 3, GAN learns a generator network G that generates samples from 2 the generator distribution by transforming a noise variable into a sample).

Therefore taking the combined teachings of Liu and Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Chen into the method of Liu. The motivation to combine Chen and Liu would be to efficiently maximize mutual information results (section 1 of Chen).


	Regarding claim 9, the modified invention of Liu teaches a method wherein the developing step includes using a first forward generator to generate images from the first image domain that fall within the second image domain (fig. 9, para. [0084] of Liu; figs. 2 and 6 of Chen), the method further comprises determining if the generated images are false images using a discriminator (section 3 of Chen, This generator is trained by playing against an adversarial discriminator network D that aims to 


Regarding claim 12, the modified invention of Liu teaches a method wherein the images include faces and wherein the first attribute has a first state of no smile and a second state including a smile (para. [0076] of Liu, The training dataset covered large pose variations and background clutters. Each face image had 40 attributes, including eyeglass, smiling, and blond hair. The face images with an attribute formed the first modality of the digital image and those without the attribute formed the second modality. There were no overlapping faces in the two modalities; fig. 6 of Chen).


	Regarding claim 13, the modified invention of Liu teaches a method wherein the second attribute has a first state of no glasses and a second state including glasses (para. [0076] of Liu, The training dataset covered large pose variations and background clutters. Each face image had 40 attributes, including eyeglass, smiling, and blond hair. The face images with an attribute formed the first modality of the digital image and those without the attribute formed the second modality. There were no overlapping faces in the two modalities; fig. 6 of Chen).


Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Art
The following prior art is considered relevant but not relied upon in this office action:
Kim et al (US20180314716) teaches using generative adversarial networks to translate images from one domain to another domain and vice-versa (para. [0011]).
Hadap et al (US20180365874) teaches generating output images which have been manipulated (para. [0025]) using an autoencoder (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663